UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
UNITED STATES OF AMERICA __)
Vv. INDICTMENT NO: 4:19 CR 180
ALICIA NEWTON

UNSEALING ORDER

Upon motion of the United States for an order unsealing the Indictment,
together with any and all process issued thereunder and the motion to seal and order
sealing said documents in the above-styled matter, and good cause appearing
therefore, the investigation of the Defendant has concluded and will not be
compromised by unsealing said documents and that such documents will be provided
to counsel for the Defendant, it is,

ORDERED that the Government's motion is GRANTED. The Indictment,
returned by the Grand Jury for the Southern District of Georgia on November 7, 2019,
in the above-styled matter, together with any and all process issued thereunder and
the motion to seal and order sealing said documents in the above-styled matter, are
hereby UNSEALED.

Order entered in Savannah, Georgia this Cot Pray of November, 2019.

Muhin d. MA

HONORABLE CHRISTOPHER RAY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
